DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 8 – reference character 1531a. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Status
Claim 3 has been cancelled.
Claims 1, 4, and 9-11 have been amended.
Claims 1-2 and 4-20 are currently pending.

Claim Objections
Claims 15-16 are objected to because of the following informalities:  
Claim 15-16 states “the battery pack … wherein further comprising” when it should state “the battery pack…further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends on Claim 13 which depends on Claim 1. Claim 15 recites the limitation “a cover block, extending in a first direction and provided with at least an accommodating portion penetrating the cover block in the first direction, wherein the thermal cable is at least partially accommodated in the accommodating portion, and the cover block is coupled to the circuit board” which is already fully recited by claim 1.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In order to advance prosecution, the examiner is interpreting claims 16 to be dependent upon claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN105762432A using the provided English machine translation from Espacenet) in view of Ciaccio (US 20140356651 A1).
Regarding claim 1, 13, 15, and 20, Zhou discloses a vehicle, comprising a battery pack that comprises a battery module (Figs. 3-5, 400 in Fig. 4) and a battery management system module (battery management system, 406 in Fig. 4) wherein the battery management system module is adapted to send an alarm signal to a vehicle system of the vehicle when the vent of any of the battery cells bursts ([0035], [0043], [0051], [0060], [0077]).
Zhou discloses the battery module (Fig. 3-5, 400 in Fig. 4), comprises: a battery assembly comprising a plurality of battery cells arranged in an array (a plurality of single cells, 401 in Fig. 
Zhou further discloses a thermal cable (first wire 403 in Fig. 4) wherein a thermal circuit is formed inside the thermal cable, and the thermal circuit can provide a prompt signal indicating a bursting of the vent of any of the battery cells ([0009], [0010], [0017], [0048], [0050], [0052]).
Zhou discloses a first direction of the battery module (drawn to the direction in which the thermal cable (first wire) is arranged across the batteries, shown, for example, in the annotated Fig. 3-4 below). 

    PNG
    media_image1.png
    496
    1238
    media_image1.png
    Greyscale

Annotated Zhou Fig. 3 and 4

	Ciaccio teaches a battery pack for supplying energy to propel a vehicle that includes electrical circuitry (20 in Fig. 1) in electrical communication with a plurality of non-aqueous electrolyte battery cells (Abstract, [0021]).
Ciaccio teaches the electrical circuitry can include a printed circuit board (22 in Fig. 1) and a group of sampling terminals (conductors, 24 in Fig. 1) may be in electrical communication with the printed circuit board ([0022]). Ciaccio teaches the electrical circuitry can be encapsulated by a fluid resistance over mold (30 in Fig. 1, drawn to the claimed cover block, the inside of the over mold wherein the electrical circuitry is encapsulated is drawn to the accommodating portion) so that at least a portion of the electrical circuitry is kept away from liquids that may unintentionally enter the battery pack ([0025]). Ciaccio also teaches the over mold may be a thermoplastic over mold that is applied via a low pressure injection mold process which allows the electrical circuitry to be buffered (e.g., providing a high level of electrical, liquid, chemical, and heat resistance) from external elements ([0025]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ciaccio within the battery module 
	While modified Zhou does not explicitly disclose the thermal cable to be located between the battery assembly and the circuit board, and that the thermal cable is partially accommodated in the accommodating portion, this is merely a rearrangement of the parts disclosed by modified Zhou and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the thermal cable to be located between the battery assembly and the circuit board, and the thermal cable to be partially accommodated in the accommodating portion in order to, for example, also protect the thermal cable from the external elements, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
Further, one of ordinary skill in the art would recognize the cover block would be extending in a first direction because the thermal cables extend in a first direction and the cover block had the thermal cables accommodated within. Even further one of ordinary skill in the art would recognize that because the thermal cable is partially accommodated in the accommodating portion of the cover block, and the cover block is an over mold, the thermal cable would be fixedly couple to the circuit board.

One of ordinary skill in the art would understand that a circuit board would be able to collect both electrical parameters and temperature parameters from battery cells. Therefore, the circuit board of Ciaccio is capable of performing the “intended use” limitation of the claim.
Modified Zhou discloses the thermal cable of the battery module is electrically connected to the battery management system module (the thermal cable is electrically connected to the battery management system through the signal transceiver 404 in Fig. 4, [0051]

Regarding claim 12, modified Zhou discloses all of the limitations of claim 1 as set forth above. Modified Zhou discloses the thermal cable is provided on the vent of each battery ([0052]). While modified Zhou does not explicitly disclose wherein the thermal cable has a projection passing through the vents of the plurality of battery cells on a plane where the vents of the plurality of battery cells are located, this is merely a change of the form/shape of the thermal cable and it would have necessarily been obvious to one of ordinary skill in the art to form a projection on the thermal cable that passes through the vent of the plurality of battery cells on a plane where the vents of the plurality of battery cells are located in order to, for example, .

	
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN105762432A using the provided English machine translation from Espacenet) in view of Ciaccio (US 20140356651 A1) as applied to claim 1 and 13 respectively, and further in view of Hu et al (CN108565515A using the provided English machine translation from Espacenet).
claim 2, modified Zhou discloses all of the limitations of claim 1 as set forth above. Modified Zhou discloses wherein the thermal cable comprises a wire forming the thermal circuit, however does not disclose the thermal cable further comprises an insulating layer surrounding an outer periphery of the wire, and the insulating layer of the thermal cable is melted when the vent of any of the battery cells bursts, so as to short-circuit the thermal circuit and provide the prompt signal.
Hu teaches a battery instability suppression mechanism (11 in Fig. 2) including a first protective plate (110 in Fig. 2), a second protective plate (120 in Fig. 2), and a detection structure (130 in Fig. 2) with a conductive wire group (132 in Fig. 2) for detecting the state of the battery module ([0034]). Hu teaches the first protection plate and the second protection plate are respectively arranged on both sides of the detection structure, and the first protection plate and/or the second protection plate contacts the battery module, so that when the battery cell in the battery module explodes, the first protective plate and/or the second protective plate contacting the battery are destroyed causing the conductive wire group in the detection structure to be short-circuited to facilitate detection of the explosion of the battery ([0035]). Hu teaches the first protective plate and the second protective plate can be made of materials that have insulating properties and the shape and structure of the first protective plate and the second protective plate can be flexibly designed according to actual needs ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Hu within the battery module of modified Zhou and provided an insulating layer surrounding an outer periphery of the wire of the thermal cable, such as the first and second protective plates as taught by Hu. This modification 
Regarding the limitation “the insulating layer of the thermal cable is melted when the vent of any of the battery cells bursts, so as to short-circuit the thermal circuit and provide the prompt signal”, this is considered an “intended use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
One of ordinary skill in the art would understand that during a battery explosion, a large amount of heat is given off, and because Hu teaches the battery instability suppression mechanism made of insulating materials is destroyed when the battery explodes, one of ordinary skill in the art would recognize the insulating materials to be melted. Further, Hu teaches this leads to the conductive wire group in the detection structure being short-circuited to facilitate detection of the explosion. Therefore, the battery instability suppression mechanism made of insulating materials of Hu is capable of performing the “intended use” limitation of the claim. 

Regarding claim 14, modified Zhou discloses all of the limitations of claim 13 as set forth above. Modified Zhou discloses wherein the thermal cable comprises a wire forming the thermal circuit, however does not disclose the thermal cable further comprises an insulating layer surrounding an outer periphery of the wire, and the insulating layer of the thermal cable is melted 
Hu teaches a battery instability suppression mechanism (11 in Fig. 2) including a first protective plate (110 in Fig. 2), a second protective plate (120 in Fig. 2), and a detection structure (130 in Fig. 2) with a conductive wire group (132 in Fig. 2) for detecting the state of the battery module ([0034]). Hu teaches the first protection plate and the second protection plate are respectively arranged on both sides of the detection structure, and the first protection plate and/or the second protection plate contacts the battery module, so that when the battery cell in the battery module explodes or leaks, the first protective plate and/or the second protective plate contacting the battery are destroyed causing the conductive wire group in the detection structure to be short-circuited to facilitate detection of the explosion or leakage state of the battery  ([0035]). Hu teaches the first protective plate and the second protective plate can be made of materials that have insulating properties and the shape and structure of the first protective plate and the second protective plate can be flexibly designed according to actual needs ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Hu within the battery module of modified Zhou and provided an insulating layer surrounding an outer periphery of the wire of the thermal cable, such as the first and second protective plates as taught by Hu. This modification would be made with the expectation that it would help detect an explosion of a battery within the battery module.
Regarding the limitation “the insulating layer of the thermal cable is melted when the vent of any of the battery cells bursts, so as to short-circuit the thermal circuit and provide the prompt signal”, this is considered an “intended use” limitation. The Courts have held that if the 
One of ordinary skill in the art would understand that during a battery explosion, a large amount of heat is given off, and because Hu teaches the battery instability suppression mechanism made of insulating materials is destroyed when the battery explodes, one of ordinary skill in the art would recognize the insulating materials to be melted. Further, Hu teaches this leads to the conductive wire group in the detection structure being short-circuited to facilitate detection of the explosion. Therefore, the battery instability suppression mechanism made of insulating materials of Hu is capable of performing the “intended use” limitation of the claim.

Claims 4-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN105762432A using the provided English machine translation from Espacenet) in view of Ciaccio (US 20140356651 A1) as applied to claim 1 and 13 respectively, and further in view of Kim (US 20190006645 A1).
Regarding claims 4 and 16, modified Zhou discloses all of the limitations of claim 1 and 13 respectively as set forth above. Modified Zhou discloses the circuit board comprises a first surface facing away from the battery assembly and a second surface facing the battery assembly. However, modified Zhou does not disclose the battery module further comprises a connecting member, comprising an abutting portion and a clamping portion connected with each other and the circuit board is provided with a hole penetrating the first surface and the second surface, 
Kim teaches a battery module including a circuit board (140 in Figs. 5-7) and a connecting member (cover clip 160 in Figs. 5-8) coupled to the circuit board (Abstract, [0033], [0096]-[0097]). Kim teaches the connecting members bring bent electrode terminals into contact with a bus bar so as to sandwich the bent electrode terminals, or electrode terminal set, and bus bar contact surfaces, of the bus bars, to prevent separation of or maintain contact between ([0033]).
Kim teaches the member comprising an abutting portion (cover clip body 161 and cover clip contact portion 162 in Figs. 5-8) and a clamping portion (snap protrusions 163b and 164b in Figs. 5-8, [0096]-[0102]). Kim teaches the circuit board includes snap holes (143 and 144 in Figs. 5-7) wherein the clamping portion can be detachably coupled to in a snap-fit manner ([0096]-[0102]). 
While Kim teaches using the connecting member to maintain contact between an electrode terminal and a bus bar, one of ordinary skill in the art would recognize the beneficial means of connection the connecting member would bring to any connection between neighboring structures in a battery module, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided to the battery module of modified Zhou a hole penetrating the first surface and the second surface of the circuit board and a connecting member comprising an abutting portion and a clamping portion connected with each other wherein the abutting portion abuts against the first surface and the clamping portion passes through the hole with the reasonable expectation that the connecting member would be able to successfully clamp the cover block in order to provide a 

Regarding claims 5 and 17, modified Zhou discloses all of the limitations of claim 4 and 16 respectively as set forth above. Modified Zhou discloses the cover block abuts against the second surface of the circuit board (as the thermal cable is located between the battery assembly and the circuit board, and the cover block fixedly couples the thermal cable to the circuit board).
Kim further teaches wherein the abutting portion comprises a third surface facing the circuit board (entire surface of cover clip body 161 and cover clip contact surface 162 facing forward, shown in annotated Kim Fig. 8 below), and the clamping portion comprises a first protrusion and a second protrusion protruding from the third surface, wherein the first protrusion and the second protrusion are spaced apart from each other with a clamping space formed between them (shown in annotated Kim Fig. 8 below). 

    PNG
    media_image2.png
    538
    513
    media_image2.png
    Greyscale

Annotated Kim Fig. 8

While modified Zhou does not explicitly disclose the cover block is located in the clamping space, one of ordinary skill in the art would recognize that in order for the connecting member to clamp the cover block, the cover block would be located in the clamping space. 

Regarding claims 6 and 18, modified Zhou discloses all of the limitations of claim 5 and 17 respectively as set forth above. 

Regarding the limitation “the recess… is capable of accommodating a portion of the circuit board”, this is considered an “intended use” limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
One of ordinary skill in the art would understand that a circuit board can contain many differing pieces that may extend perpendicular from the first surface of the circuit board and one of these pieces would be able to be accommodated by the recess of the abutting portion. Therefore, the recess of the abutting portion is capable of performing the “intended use” limitation of the claim. 

Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN105762432A using the provided English machine translation from Espacenet) in view of Ciaccio (US 20140356651 A1) and further in view of Kim (US 20190006645 A1) as applied to claims 5 and 17, and further in view of Woo et al (US 20060091891 A1).
claim 7 and 19, modified Zhou discloses all of the limitations of claims 5 and 17 respectively as set forth above. Modified Zhou discloses the abutting portion extends in a second direction, which intersects with the first direction, and has two end portions opposite to each other in the second direction (as shown in the annotated Kim Fig. 8 (Top) below). Modified Zhou further discloses wherein each of the two end portions is provided with a snap member (snap protrusions 163a and 164a in Figs. 5-8, [0096]-[0102]) on the third surface (shown in the bottom annotated Kim Fig. 8 (Bottom) below).


    PNG
    media_image3.png
    451
    534
    media_image3.png
    Greyscale

Annotated Kim Fig. 8 (Top)

    PNG
    media_image4.png
    538
    513
    media_image4.png
    Greyscale

Annotated Kim Fig. 8 (Bottom)

While modified Zhou does not explicitly disclose the snap member of the connecting member can be coupled to the battery cell, this is merely a rearrangement of the parts disclosed by modified Zhou and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts of modified Zhou so that the snap member of the connecting member can be coupled to the battery cell in order to, for example, neaten or tidy the components of modified Zhou to limit the amount of space the battery module takes up, because the mere rearrangement of parts, without any new or 
Modified Zhou does not disclose wherein each of the battery cells comprises an electrode, and the battery module further comprises: a busbar for connecting the electrodes of the battery cells, and the sampling terminals of the circuit board are connected to the battery cells via the busbar.
Ciaccio teaches a battery cell including an electrode (cathode and anode) connected to a bus bar (bus bar 300 and 302, [0030]). Ciaccio teaches bus bars couple positive and negative terminals of battery cell terminals when it is desirable to increase the voltage of a battery pack ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ciaccio within the battery module of modified Zhou and provided battery cells that include an electrode and a bus bar for connecting the electrodes of the battery cells with the expectation that the connection of the bus bars to the electrodes would allow for an increase of the voltage of the battery module.
However, modified Zhou still does not disclose the sampling terminals of the circuit board are connected to the battery cells via the busbar.
	Woo teaches a battery pack including battery cells (unit cells), a printed circuit board (320 in Fig. 2) with a plurality of sampling terminals (protrusions 322 in Fig. 2), and a bus bar (121, 122, and 123 in Fig. 1) that connects the battery cells (Abstract, [0032], [0037]-[0038]). Woo teaches the sampling terminals are conductive and connected to the bus bar and electric current is transmitted from the bus bar via the protrusions ([0037]-[0038]). 


Regarding claim 8, modified Zhou discloses all of the limitations of claim 7 as set forth above. Modified Zhou discloses wherein the snap member comprises a snap groove, which is engaged with the battery cell in a snap fit manner and comprises a snap surface abutting against the battery cell (shown in annotated Kim Fig. 8 below).

    PNG
    media_image5.png
    484
    450
    media_image5.png
    Greyscale
 
Annotated Kim Fig. 8


While modified Zhou does not explicitly disclose wherein a distance of the snap surface to the second surface of the circuit board is smaller than a thickness of the cover block, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Zhou et al (CN105762432A using the provided English machine translation from Espacenet) in view of Ciaccio (US 20140356651 A1) as applied to claim 1, and further in view of Sprovieri (Best Practices for Press-Fit Assembly).
	Regarding claims 9 and 10, modified Zhou discloses all of the limitations of claim 1 as set forth above. Modified Zhou discloses wherein the accommodating portion is formed as a channel (the channel being drawn to the hole in which the sampling terminals and thermal cables fill) extending in the first direction, and the cover block has a fifth surface facing the circuit board, wherein the channel is provided with an opening located at the fifth surface.
However, modified Zhou does not disclose wherein the channel has an inner wall surface in a shape matching with a shape of an outer peripheral surface of the thermal cable or wherein the thermal cable is interference-fitted with the accommodating portion.
Sprovieri teaches a press fit (also known as a force fit or interference fit) is an assembly in which one part is inserted tightly into a hole in another part, wherein the inserted part is typically 0.001 to 0.002 inch larger than the mating hole (P1). Sprovieri teaches the assembly stays in place through friction and the force of the two parts pushing against each other (P1). Sprovieri teaches if the components are correctly designed, press-fitting is the least expensive assembly method, as opposed to gluing, welding or fastening (P2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sprovieri within the battery module 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Zhou et al (CN105762432A using the provided English machine translation from Espacenet) in view of Ciaccio (US 20140356651 A1) as applied to claim 1, and further in view of Aida et al (US 20160043357 A1).
Regarding claim 11, modified Zhou discloses all of the limitations of claim 1 as set forth above. Modified Zhou does not disclose wherein the cover block is formed as an elastic block.
Ciaccio teaches the cover block (fluid resistance over mold) may comprise thermoplastic ([0027]).
Aida teaches an elastomeric material disposed about a portable power supply housing ([0051]-[0052]). Aida teaches the elastomeric material may be made from a variety of elastomeric materials, such as thermoplastic elastomer, which provide damping to impact or vibrational energy ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Aida within the battery module of modified Zhou and selected to cover block’s material to be thermoplastic elastomer to provide the cover block to be formed as an elastic block with the expectation that it would provide damping to impact or vibrational energy within the battery module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1729                                                                                                                                                                                            
/Maria Laios/Primary Examiner, Art Unit 1727